Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Symbollon Pharmaceuticals, Inc. (the “Company”) on Form 10-K for the period endedDecember 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul C. Desjourdy, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 15, 2011/s/ Paul C. Desjourdy Paul C. Desjourdy Chief Executive Officer and Chief
